                                                            USDCSDNY
                                                            DOCUMENT
                                                            ELECTRONICALLY FILED " I
UNITED STATES DISTRICT COURT
                                                         !; DOC#: _ _ _ _ _ _ _ l
SOUTHERN DISTRICT OF.NEW YORK

UNITED STATES OF AMERICA, ex rel.
                                                         ~.:')ATP PTLED:               ii.·
BNHT LLC, et al.,
                 •                                  .
                                                NOTICE OF WITHDRAWAL
                                                OF MOTION
                                 Plaintiffs,

V.
                                                Civil Action No. 18-cv-1311-JSR
 LIFE SPINE, INC., et al.,



                                  Defendants.



       The parties having reached an agreement-in-principle, Plaintiff-Relator BNHT LLC ·

hereby withdraws, without prejudice, its Motion for Statutory Attorney's Fees, Costs and

Expenses, filed on January 16, 2020 (ECF No. 48).



Dated: February 25, 2020

                                                    Respectfully submitted,

                                                        Isl Stephen A. Weiss
                                                        Stephen A. Weiss
                                                        SEEGER WEISS LLP
                                                        77 Water Street, 8tlr Floor
                                                        New York. NY 10005
                                                        Phone: (212) 584-0700,
                                                        sweiss@seegerweiss.com

                                                    Counsel for Plaintijf-Relator BNHT LLC
